Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	In view of the allowance of claim 1, claim 12 has been rejoined; however, claims 27, 29-31, 33, and 34 remain withdrawn from consideration.  In view of the finality of this action, applicant should take appropriate action with respect to these non-elected claims.  
3.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 25, the language, “at least one layer of the article of claim 1”, renders the claim indefinite, because it is unclear what constitutes a layer of the article.  Applicant’s response has not adequately addressed the issue.  Since an article is construed to constitute a completed construct, it is remains unclear what constitutes a layer of the article, as recited within claim 1.  While an article may comprise layers of a composition or some other entity, it is unclear how the article of claim 1 is to be reduced to a layer or defined as a layer to be incorporated within the multilayer article of claim 25.
4.	Claims 1-6, 8-17, 19-24, 28, 32, 35, and 36 are allowed. 
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.


/RABON A SERGENT/Primary Examiner, Art Unit 1765